Title: From John Adams to Edmund Jenings, 12 August 1782
From: Adams, John
To: Jenings, Edmund



Hague August 12th 1782
Sir

Your two Letters containing the Anecdote and the Preliminaries have been recd., and You have seen the use of them.
I have at length a friendly Letter from Mr. Jay, who tells me some good News, which I must not communicate. I have Letters too from Petersbourg with other News. Upon the whole they are consulting upon Preliminaries at Paris, and concerting Plans elsewhere for a Congress. If the King of England and Lord Shelburne knew all I know, they would declare the United States of America free, independent and sovereign, if not from Wisdom, Benevolence or Policy, yet at least from sheer spight and Revenge. There is nothing in my Opinion would mortify their Enemies so much. Yet this Opinion must rest with You and not be quoted. Nothing would disappoint some of their Enemies so much. How would Spain look? How would France look? How would Neutral Nations feel? All Mankind would cry at once, Britain will obtain good Terms of Peace.
There is in the Courier du Bas Rhin of the 10th. and in Luzac’s Gazette of the 13th. a Project for the Neutral Powers to help G. B. out of her Lethargy and Anarchy. If nobody will hearken to Voice of Benevolence, You and I can’t help it. I think it would be very well to speculate in the English Papers upon the same subject. Speculations in the English Papers have the most extensive Influence, because they spread every where. Franklin I verily believe has a Number of Scribblers in his pay in London to trumpet his Fame, and to make more Reputation for him as well as support what he has. It would be well me thinks to have that Money applied to support the Honor, Dignity, Reputation and other Interests of our Country. I say I believe, but this belief is founded upon Evidence a posteriori not a priori. I cant account for the Zeal with which his Cause is espoused, and for the Malice with which those whom he dislikes are pursued upon any other Supposition.
I have no Inclination to a Journey to Paris nor Vienna. I don’t like the manner in which the Negotiations are carried on by Vergennes and Franklin, but I cant help it.

Adieu

